Turner, J.
delivered the opinion of the court. It is a clear principle of law that a tenant cannot dispute the tide of his landlord. The evidence offered admits that Reynolds went into the occupation of the land in question, as a tenant of Catlin. Nor is it competent for the defendant .to dispute the tittle of Catlin’s grantee. It is immaterial, as to him, whether Catlin and Tuttle had a legal tide or not. For his occupation of the land under Cat-*81Un is an admission of tide, which he is forever precluded from retracting. After the transfer to Tuttle, the defendant should have attorned to him or surrendered the possession. And after refusitig to do either, and after disclaiming to hold under Cailin, notice to quit was unnecessary on the part of Catlin or his grantee. — Bul. N. P. 96. From these principles it results that the evidence should have been admitted. New trial granted.
Van JYess, for the plaintiff.
Balley\ for tile defendant.